ORDER

PER CURIAM.
Air Experts, a United Services Corporation, Inc., and James D. Abrams, appeal from a grant of summary judgment entered in favor of defendants Better Business Bureau of Greater St. Louis, Inc. (“BBB”), James C. Schmitt, and John A. Flotron, in a defamation action. We affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).